Citation Nr: 1337573	
Decision Date: 11/18/13    Archive Date: 11/26/13

DOCKET NO.  07-31 137A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial compensable disability rating for right and left ankle disorder prior to September 10, 2010, and in excess of 10 percent thereafter.

2.  Entitlement to an initial compensable disability rating for chronic cervical disorder prior to March 27, 2007, and in excess of 10 percent thereafter.

3.  Entitlement to an initial compensable disability rating for eczema of the right foot.

4.  Entitlement to an initial compensable disability rating for migraine headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Counsel


INTRODUCTION

The Veteran served on active duty from January 2000 to December 2005.

These matters come before the Board of Veterans' Appeals ("Board") on appeal from an October 2006 rating decision issued by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Cleveland, Ohio.  

In June 2010, the Veteran testified during a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims folder.

In an October 2011 rating decision, the Appeals Management Center ("AMC") granted an evaluation of 10 percent for the Veteran's right and left ankle disorders for the period beginning September 10, 2010, and granted an evaluation of 10 percent for his chronic cervical spine disorder for the period beginning March 27, 2007.  Despite the assignment of an increased disability evaluation for these disorder, the issues remain in appellate status because the Veteran has continued to express disagreement with the assigned ratings.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (a rating decision issued after a notice of disagreement which grants less than the maximum rating available does not "abrogate the pending appeal"). 

The Board had previously considered these claims.   In December 2009, the claims were remanded to the Agency of Original Jurisdiction ("AOJ") to schedule the Veteran for a hearing before the Board.  In August 2010, the claims were again remanded to obtain additional evidence and afford the Veteran VA examinations.  In February 2012, the claims were once again remanded in order to insure that the Veteran's new address was updated and to insure that additional documentation associated with his claims were mailed to him.  For reasons set forth in the remand below, however, the Board concludes that there has still not been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The appeal is REMANDED to the RO via the AMC in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

The Board notes that both the October 2011 rating decision and Supplemental Statement of the Case ("SSOC"), as well as the November 2011 notification letter were returned by the United States Postal Service ("USPS") as undeliverable.  This suggests that the Veteran failed to keep VA apprised of his current mailing address.  In this case, however, it appears that the Veteran did indeed provide his new address in Nebraska to the USPS and this new information was located on the mail that was returned to VA. Therefore, VA is on notice of his new mailing address.

In its February 2012 remand directives, the Board directed the RO/AMC to update the Veteran's mailing address and provide him with notice of the October 2011 rating decision and SSOC and November 2011 notification letter.  Review of the file, however, indicates that the AMC again sent the Veteran's notification documents to the wrong address, as they were again returned undeliverable.  On remand, appropriate action should be taken in order to ensure that there is due process and that an attempt to mail the letter to the Gering, Nebraska, address is made.



Accordingly, the case is REMANDED for the following action:

1.  Using the Gering, Nebraska, address noted on the Board notice letter, the RO/AMC should make one final attempt to send the Veteran the October 2011 rating decision and SSOC and the November 2011 notification letter to the Veteran.  A record of all efforts to obtain the correct mailing address (including contacting the Veteran's representative) must be noted in the claims folder.

2.  The Veteran and his representative should be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


